Supplement Dated July 1, 2011 To The Statement of Additional Information Dated May 1, 2011 JNL® Series Trust Please note that the changes apply to your variable annuity and/or variable life product(s). On pages 89-90, in the section entitled “Trustees and Officers of the Trust,” please delete the rows for Karen J. Buiter and Michael Piszczek and replace with the following: Name, Address and (Age) Position(s) Held with Trust (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Trustee or Officer Karen J. Buiter, CPA (46) 1 Corporate Way Lansing, MI 48951 Assistant Treasurer (12/2008 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Vice President – Financial Reporting of the Adviser (7/2011 to present); Assistant Vice President – Financial Reporting of the Adviser (4/2008 to 6/2011); Assistant Treasurer of other Investment Companies advised by the Adviser (12/2008 to present); Treasurer of Henderson Global Funds (2/2004 to 3/2008) Other Directorships Held by Trustee:Not Applicable Michael Piszczek, CPA (53) 1 Corporate Way Lansing, MI 48951 Vice President (11/2007 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Vice President – Tax of the Adviser (7/2011 to present); Assistant Vice President – Tax of the Adviser (11/2007 to 6/2011); Vice President of other Investment Companies advised by the Adviser (11/2007 to present); Assistant Vice President – Nuveen Investments (4/1999 to 8/2007); Assistant Vice President and Assistant Secretary – Nuveen Funds (4/1999 to 8/2007) Other Directorships Held by Trustee:Not Applicable This Supplement is dated July 1, 2011. (To be used with V3180 05/11 and V3180PROXY 05/11.) CMX7596 07/11
